DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 1/8/21.
3.    Claims 2 – 21 are pending.

				Examiner’s Note
4.	This office action is a second non-final office action

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 2 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 2 - 10 are drawn to a method. 
Claims 11 - 17 are drawn to an apparatus.
Claims 18 – 21 are drawn to an article of manufacture.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea (At least a certain method of organizing human activities (e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  
9.	Claim 2 is exemplary: 
 	“A method comprising: receiving one or more group bets by a computer system, each group bet designating a corresponding subset of the set of participants in the event, the subset including a plurality of participants but less than all participants in the event, and being a bet that pays if any one of the corresponding designated subset wins the event, the pay amount being substantially the same whichever participant of the designated subset is the winner and independent of finishes other than the winner; receiving, by the computer system, data representing results of the event identifying a winning participant from the set of participants; receiving, by the computer system, data representing payment associated with one or more bets; determining, by the computer system, data representing an amount of a group bet payout for at least one of the group bets based on the group bets designated subsets of which the winning participant is a member; and determining by the computer system, whether to cause payment of the amount of the group bet payout at a payment interface and in response to determining to cause the payment, generating, by the computer system, electronic signals to cause a physical dispense payment interface to dispense the amount of the group bet payout”.

10.	The underlined portion of claim 2 represent the abstract idea. The independent claims 11 and 18 require substantially similar limitations to Claim 1. Dependent claims 3 - 10, 12 – 17 and 19 – 21 merely further define the abstract idea and are not significantly more than the abstract idea.


At least a certain method of organizing human activities (e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  
12.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claim recites additional elements, such as a computer system comprising: at least one processor; and a memory electronically coupled to the at least processor and a physical dispense payment interface such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
13.	Step 2B: 
14.	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
15.	For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically. 

          However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.   
19.	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
20.	Recognizing the holding in Berkheimer, Applicant is directed to Walker (US 6364765), showing the conventionality of these additional elements (Col 5, 29 - 49).
21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
22.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
24.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 112
25.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


26.	Claims 2 - 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
27.	Regarding the claims 2 – 21, the claims include the limitations of “the pay amount being substantially the same whichever participant of the designated subset is the winner”, the term “substantially” is a relative term and the scope of the pay amount is unclear. Further, the specification does not support the term “the pay amount being substantially the same“.

	
Claim Rejections - 35 USC § 102
27.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


28.	Claim(s) 2 - 21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Kusuda (US 20010008845).
29.	Regarding claims 2, 11 and 18, Kusuda discloses a method comprising (abstract and paragraph 91): 
receiving one or more group bets (i.e. a quinella bet) by a computer system (i.e. computer system described in paragraph 6), each group bet designating a corresponding subset of the set of participants in the event, the subset including a plurality of participants but less than all participants in the event, and being a bet that pays if any one of the corresponding designated subset (horses 1 and 2) wins the event, the pay amount being substantially the same whichever participant of the designated subset is the winner and independent of finishes other than the winner (paragraphs 4 and 91; paragraph 4 teaches that “a bettor places a bet on a frame that consists of two horses and the bettor wins the bet if one of the horses finishes first in a race), exacta, and quinella betting“, which means that if the bettor/player place a bet (i.e. $50) on two horses (i.e. horses 1 and 2) to win the race, if either horse 1 or horse 2 win the race, the bettor/player will be paid (have a payout amount of) the winning bet (i.e. $50), which means that the pay amount (i.e. $50) being substantially the same whichever participant of the designated subset (i.e. horses 1 or 2) is the winner and independent of finishes other than the winner
receiving, by the computer system, data representing results of the event identifying a winning participant from the set of participants (paragraphs 4, 6, 7 and 91); 
receiving, by the computer system, data representing payment associated with one or more bets (paragraphs 4, 6, 7 and 91); 
determining, by the computer system, data representing an amount of a group bet payout for at least one of the group bets based on the group bets designated subsets of which the winning participant is a member (i.e. member horses 1 or 2) (paragraphs 7 and 91); 
determining by the computer system, whether to cause payment of the amount of the group bet payout (i.e. a group bet payout for a group bet on horses 1 or 2) at a payment interface (paragraphs 7 and 91); 
and in response to determining to cause the payment, generating, by the computer system, electronic signals to cause a physical dispense payment interface to dispense the amount of the group bet payout (paragraph 7).  
30.	Regarding claim 3, Kusuda also discloses (paragraphs 4, 6, 7 and 91):

wherein the at least one group bet is received in a pari-mutuel betting system ( paragraphs 4, 6, 7 and 91; Further, it is also well known in the art at the time of the invention that a gaming system can be a pari-mutuel betting system, as evidenced by McNutt, paragraph 12), 
wherein the act of receiving one or more group bets comprises receiving a first group bet made by a bettor (paragraphs 4, 6, 7 and 91), 
and wherein the act of receiving the first group bet comprises receiving from the bettor a single amount representing an amount at risk in the first group bet (paragraphs 4, 6, 7 and 91).  

31.	Regarding claim 4, Kusuda also discloses two or more of the group bets designate the same subset of participants (i.e. placing two quinella bets and each quinella bets are on horse 1 and 2) (paragraphs 4, 6, 7 and 91).  
32.	Regarding claim 5, Kusuda also discloses receiving one or more win bets, each win bet comprising a bet that a participant selected from the set of participants will win the event; and determining the win bets that comprise a bet on the winning participant (paragraphs 4, 6, 7 and 91).  
33.	Regarding claim 6, Kusuda also discloses wherein the amount of the group bet payout is determined based at least in part on the total amount of the win bets that comprise a bet on the winning participant (paragraphs 4, 7 and 91).
34.	  Regarding claim 7, Kusuda also discloses the steps of: determining the odds (i.e. the odds described in paragraph 25) of winning for a one of the participants that is not included in a one of the designated subsets of participants based at least in part on the one or more received win bets; and wherein the amount of the group bet payout for the group bet covering the one designated subset is determined based at least in part on the odds of winning for the one participant (paragraphs 4, 6, 7, 25and 91).
 35.	  Regarding claim 8, Kusuda also discloses determining the amount of the group bet payout comprises: selecting a participant from the subset of participants; and determining the total amount of the win bets that comprise a bet on any participant in the set of participants except for the selected participant (paragraphs 4, 6, 7 and 91).

37.	Regarding claim 10, Kusuda also discloses reallocating the amount of at least one of the cancelled group bets among the remaining participants in the designated subset of participants (abstract and paragraphs 7 and 91).
38.	  Regarding claim 12, Kusuda also discloses the memory electronically coupled to the at least processor and having instructions stored thereon that when executed by the at least one processor direct the at least one processor to: receive a notification that one or more of the participants will not compete in the event at the computer system; and in response, cancel at least a portion of the group bets that designated the non-competing participant in the respective designated subsets (paragraphs 4, 6, 7 and 91).
39.	  Regarding claim 13, Kusuda also discloses the memory electronically coupled to the at least processor and having instructions stored thereon that when executed by the at least one processor direct the at least one processor to: reallocate the amount of at least one of the cancelled group bets among the remaining participants in the designated subset of participants (paragraphs 4, 6, 7 and 91).
40.	  Regarding claim 14, Kusuda also discloses the at least one group bet is received in a pari-mutuel betting system, wherein the act of receiving one or more group bets comprises receiving a first group bet (i.e. the bet that consists of two horses described in paragraph 4) made by a bettor, and wherein the act of receiving the first 
41.	  Regarding claim 15, Kusuda also discloses two or more of the group bets designate the same subset of participants (paragraphs 4, 6, 7 and 91).
42.	  Regarding claim 16, Kusuda also discloses the amount of the group bet payout is determined based at least in part on the total amount of the win bets that comprise a bet on the winning participant (paragraphs 4, 6, 7 and 91).
43.	Regarding claim 17, Kusuda also discloses the memory electronically coupled to the at least processor and having instructions stored thereon that when executed by the at least one processor direct the at least one processor to: cause to generate electronic signals to cause the payout to be performed at a physical dispense payment interface (i.e. the payout unit 40 described in paragraph 44) in communication with a self-service machine (paragraphs 4, 6, 7, 44 and 91).  
44.	Regarding claim 19, Kusuda also discloses the computer- readable medium stores instructions which, when executed by the at least one processor of the at least one computer in electronic communication with the plurality of other computers via the electronic communications network, direct the at least one processor to: receive a notification that one or more of the participants will not compete in the event at the computer system; and in response, cancel at least a portion of the group bets that designated the non-competing participant in the respective designated subsets (paragraphs 4, 6, 7 and 91).
45.	  Regarding claim 20, Kusuda also discloses the computer- readable medium stores instructions which, when executed by the at least one processor of the at least 
46.	  Regarding claim 21, Kusuda also discloses the computer- readable medium stores instructions which, when executed by the at least one processor of the at least one computer in electronic communication with the plurality of other computers via the electronic communications network, direct the at least one processor to: cause to generate electronic signals to cause the payout to be performed at a physical dispense payment interface (i.e. the payout unit 40 described in paragraph 44) in communication with a self-service machine (paragraphs 4, 6, 7, 44and 91).
   
Response to Arguments
27.	Applicant's arguments regarding the 101 rejections filed 1/8/21 have been fully considered but they are not persuasive. 
28.	Regarding claims 2 – 21, the applicant’s representative argues that the subject matter is integrated into a practical application of an abstract idea which is directed to improvements in computer performance particularly by providing the ability for determining whether to generate signals to cause a physical dispense of the amount of the group bet payout at a physical dispense payment interface, therefore, the 101 rejections should be withdrawn (Remarks, pages 8 - 10).
	The examiner respectfully disagrees.
the additional elements does not integrate the subject matter into a practical application of an abstract idea and the 101 rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715